DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment filed 09/30/2020 is acknowledged and made of record.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/07/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 13, 19 are objected to because of the following informalities: Claim 13, recites the limitation “wherein the timing control circuit is configured to stop receiving the execution control signal” however prior to this limitation there is no recitation of the timing control circuit receiving the execution control signal. The claim recites the timing control circuit outputs an initial scanning signal according to the execution control signal, which is not the same, as the timing control circuit receiving the executing control signal. Therefore, there is insufficient antecedent basis for this limitation in the claim. 
Same rational as set forth above applies to Claim 19.
 Appropriate correction is required.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5, 8-9,11-12,14-15,17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiao et al. (US 2012/0176359) in view of Lee et al. (US 2015/0154902).
As to Claim 8, Xiao et al. discloses A drive circuit, comprising: 
a scan drive circuit, wherein the scan drive circuit is configured to output a drive voltage signal (fig.1-2, 5-7- para.0030, 0040- gate turn-on signals OUT1-OUTn are provided by the gate driver); 
a timing control circuit, wherein the timing control circuit is configured to output a drive control signal (fig.1-2,5-7- para.0030, 0037-0039- drive control signals TP, STV, OE provided by the timing controller) and 
37a logic processing circuit, wherein the logic processing circuit is connected to the scan drive circuit and the timing control circuit, respectively (figs.2,5-7- control device comprising AND gate is connected to the date driver and the timing controller; para.0030,0048), and 
the logic processing circuit is configured to perform an AND calculation of the drive control signal and the drive voltage signal (figs.2,5-7- control device comprises AND gate and performs AND operation of signal OE and gate turn-on signal OUT; para.0030, 0041), and output an execution control signal corresponding to the AND calculation (fig.2,5-7- para.0030-The AND gate provides the first control signal at the output terminal thereof to its corresponding gate line according to the first timing signal input at the first input terminal and the gate turn-on signal input at the second input terminal; para.0041-output terminal of AND gate is used as the second control signal output terminal of the gate driver to control the gates on each gate line to be turned on row by row in the charge sharing mode); 
wherein the timing control circuit is further configured to output an initial scanning signal according to the execution control signal.
Xiao et al. does not expressly disclose wherein the timing control circuit is further configured to output an initial scanning signal according to the execution control signal.
Lee et al. discloses wherein a timing controller generates group driving start signal GDS is generated in accordance with an AND operation (fig.6, 18-19- para.0088,0107,0195). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Xiao et al. with the teachings of Lee et al, by generating a driving start signal (as disclosed by Lee) according to the output of the AND gate operation (of Xiao), the motivation being to reduce the number of signals and the bezel of the the display may be also be reduced. 

As to Claim 9, Xiao et al. in view of Lee et al. disclose wherein the logic processing circuit comprises an AND gate (Xiao-fig.2,5-para.0030,0041,0048-control device comprises the AND gate), wherein a first input of the AND gate serves as a first input of the logic processing circuit, and the first input of the AND gate is connected to a drive control signal output of the timing control circuit (Xiao-fig.2,5- first input of AND gate connected to OE signal), a second input of the AND gate serves as a second input of the logic 

As to Claim 11, Xiao et al. in view of Lee et al. disclose wherein the scan drive circuit is a driver chip, and the logic processing circuit is integrated in the driver chip (Xiao-fig.6- para.0047-the control device is integrated within the gate driver).

As to Claim 12, Xiao et al. in view of Lee et al. disclose wherein the timing control circuit is 38configured to output the initial scanning signal (Lee-fig.19A-GDS signal), when the execution control signal is a high-level signal (Xiao-fig.4-output of AND gate).

As to Claims 1, 5 is a method claim drawn to the apparatus of Claims 1,12 and are rejected for the same reasons as set forth above.

As to Claim 2, Xiao et al. in view of Lee et al. discloses wherein the step of performing the AND calculation of the drive control signal and the drive voltage signal and outputting the execution control signal corresponding to the AND calculation comprises: setting the execution control signal as a low-level signal, when the drive control signal is the low-level signal and the drive voltage signal is a high-level signal (Xiao-fig.4b- G3 is low when OE is low and OUT3 is high); setting the execution control signal as the low-level signal, when the drive control signal is the high-level signal and the drive voltage signal is the low-level signal (Xiao-fig.4b- G3 is low when OE is high  and OE is low); and setting the execution control signal 

As to Claim 14, Xiao et al. discloses A display device, comprising: a display panel (fig.1,6- para.0028, 0046-liquid crystal display panel); and 
a control circuit comprising a drive circuit (fig.1,6- gate driver); 
wherein the drive circuit comprises: a scan drive circuit, wherein the scan drive circuit is configured to output a drive voltage signal (fig.1-2, 5-7- para.0030, 0040- gate turn-on signals OUT1-OUTn are provided by the gate driver); 
a timing control circuit, wherein the timing control circuit is configured to output a drive control signal (fig.1-2,5-7- para.0030, 0037-0039- drive control signals TP, STV, OE provided by the timing controller); and 
a logic processing circuit, wherein the logic processing circuit is connected to the scan drive circuit and the timing control circuit, respectively (figs.2,5-7- control device comprising AND gate is connected to the date driver and the timing controller; para.0030,0048), and 
the logic processing circuit is configured to perform an AND calculation of the drive control signal and the drive voltage signal (figs.2,5-7- control device comprises AND gate and performs AND operation of signal OE and gate turn-on signal OUT; para.0030, 0041), and output an execution control signal corresponding to the AND calculation (fig.2,5-7- para.0030-The AND gate provides the first control signal at the output terminal {output of AND gate read as execution control signal} thereof to its corresponding gate line according to the first timing signal input at the first input terminal and the gate turn-on signal input at the second input terminal; para.0041-output terminal of AND gate {output of AND gate read as execution control signal} is used as the second control signal output terminal of the gate driver to control the gates on each gate line to be turned on row by row in the charge sharing mode); 
wherein the timing control circuit is further configured to output an initial scanning signal according to the execution control signal (para.0041-para.0041-output terminal of AND gate {output of AND gate read as execution control signal} is used as the second control signal output terminal of the gate driver to control the gates on each gate line to be turned on row by row in the charge sharing mode
Xiao et al. does not expressly disclose wherein the timing control circuit is further configured to output an initial scanning signal according to the execution control signal.
Lee et al. discloses wherein a timing controller generates group driving start signal GDS is generated in accordance with an AND operation (fig.6, 18-19- para.0088,0107,0195). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Xiao et al. with the teachings of Lee et al, by generating a driving start signal (as disclosed by Lee) according to the output of the AND gate operation (of Xiao), the motivation being to reduce the number of signals and the bezel of the the display may be also be reduced. 

As to Claim 15, Xiao et al. in view of Lee et al. disclose wherein the logic processing circuit comprises an AND gate (Xiao-fig.2,5-para.0030,0041,0048-control device comprises the AND gate), wherein a first input of the AND gate serves as a first input of the logic processing circuit, and the first input of the AND gate is connected to a drive control signal output of the timing control circuit (Xiao-fig.2,5- first input of AND gate connected to OE signal), a second input of the AND gate serves as a second input of the logic processing circuit, and the second input of the AND gate is connected to a drive voltage signal output of the scan drive circuit (Xiao-fig.2,5- first input of AND gate connected to gate-turn on signal OUT signal), and an output of the AND gate serves as an output of the logic processing circuit (Xiao-figs.2,6- output of AND gate).  



As to Claim 18, Xiao et al. in view of Lee et al. disclose wherein the timing control circuit is 38configured to output the initial scanning signal (Lee-fig.19A-GDS signal), when the execution control signal is a high-level signal (Xiao-fig.4-output of AND gate).

Claims 3-4,10, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiao et al. (US 2012/0176359) in view of Lee et al. (US 2015/0154902), further in view of Liu et al. (US 2012/0242644).
As to Claim 3, Xiao et al. in view of Lee et al. disclose a source driver (Xiao-fig.6) but do not expressly disclose the drive circuit is a source driver chip.  
Liu et al. discloses a data driver comprising a plurality of data driving integrated circuits, where an unusual status recognizing circuit, may be integrated in the source driver (fig.12, 16-17– para.0065-source driver 35; unusual status detecting unit 32).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Xiao et al. as modified by Lee et al., with the teachings of Liu et al., the motivation being so that the timing controller may change a first enable output signal to the scan driver according to a status signal provided from the data driver, and thus prevent from displaying erroneous frame.

As to Claim 4, Xiao et al. in view of Lee et al., as modified by Liu et al. disclose wherein the timing control circuit is a timing controller chip, and the timing controller chip is configured to output the initial 

As to Claim 10, Xiao et al. in view of Lee et al. disclose where the control device (logic processing circuit) may be disposed outside the driver (Xiao), but do not expressly disclose wherein the timing control circuit is a timing controller chip, and the logic processing circuit is integrated in the timing controller chip.
  	Liu et al. discloses a timing controller, where an unusual status recognizing circuit or/and an unusual status detecting unit, both comprising logic circuit, may be integrated in the timing controller (fig.12, 16-17– timing controller 36; status recognizing circuit 33; unusual status detecting unit 32).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Xiao et al. as modified by Lee et al., with the teachings of Liu et al., by disposing the control device in the timing controller, since in doing so would not have modified the operation of the device, yielding predictable results. 

As to Claim 16, Xiao et al. in view of Lee et al. disclose where the control device (logic processing circuit) may be disposed outside the driver (Xiao), but do not expressly disclose wherein the timing control circuit is a timing controller chip, and the logic processing circuit is integrated in the timing controller chip.
  	Liu et al. discloses a timing controller, where an unusual status recognizing circuit or/and an unusual status detecting unit, both comprising logic circuit, may be integrated in the timing controller (fig.12, 16-17– timing controller 36; status recognizing circuit 33; unusual status detecting unit 32).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Xiao et al. as modified by Lee et al., with the teachings of Liu et al., by disposing the control device in the timing controller, since in doing so would not have modified the operation of the device, yielding predictable results.

Allowable Subject Matter
Claims 6-7, 13, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 6 is allowable over the prior art of record since the references taken alone or in combination do not teach or suggest “stopping receiving the execution control signal by the timing control circuit after the timing control circuit outputs the initial scanning signal. 
Claim 7 is allowable over the prior art of record since the references taken alone or in combination do not teach or suggest wherein a voltage of the initial scanning signal is a reference voltage for deflection of liquid crystal molecules.

Claims 13, 19 are allowable over the prior art of record since the references taken alone or in combination do not teach or suggest “wherein the timing control circuit is configured to stop receiving the execution control signal after outputting the initial scanning signal” along with the other limitations in the claim.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISMERY E. MERCEDES whose telephone number is (571)272-7558.  The examiner can normally be reached on Monday-Friday, 9am-5pm, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DISMERY MERCEDES/               Primary Examiner, Art Unit 2627